UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-3919 NAME OF REGISTRANT: VANGUARD STAR FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: OCTOBER 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD INSTITUTIONAL DEVELOPED MARKETS INDEX FUND ISSUER: 3I GROUP PLC, LONDON TICKER: N/A CUSIP: G88473148 MEETING DATE: 7/8/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1.: Receive and approve the Company's ISSUER YES FOR FOR Accounts for the year to 31 MAR 2009, the Directors' report and the Auditors' report on those Accounts and on the auditable part of the Directors' remuneration report PROPOSAL #2.: Approve the Directors' remuneration ISSUER YES FOR FOR report for the year to 31 MAR 2009 PROPOSAL #3.: Re-appoint Mr. M.J. Queen as a Director ISSUER YES AGAINST AGAINST of the Company PROPOSAL #4.: Re-appoint Mr. R.H. Meddings as a ISSUER YES FOR FOR Director of the Company PROPOSAL #5.: Re-appoint Mr. Mme C.J. M Morin-Postel ISSUER YES FOR FOR as a Director of the Company PROPOSAL #6.: Re-appoint Mr. O.H.J. Stocken as a ISSUER YES FOR FOR Director of the Company PROPOSAL #7.: Re-appoint Mrs. J.S. Wilson as a ISSUER YES FOR FOR Director of the Company PROPOSAL #8.: Re-appoint Ernst & Young LLP as the ISSUER YES FOR FOR Auditors of the Company to hold office until the conclusion of the next GM at which accounts are laid before the members PROPOSAL #9.: Authorize the Board to fix the ISSUER YES FOR FOR Auditors' remuneration PROPOSAL #10.: Authorize the Company and any Company ISSUER YES FOR FOR which is or becomes a subsidiary of the Company at any time during the period for which this resolution has effect: a] make political donations to political parties or independent election candidates not exceeding GBP 20,000 in total; b] make political donations to political organizations other than political parties not exceeding GBP 20,000 in total; and c] incur political expenditure not exceeding GBP 20,000 in total; [Authority expires the earlier of the conclusion of the AGM of the Company to be held in 2010 or 07 OCT 2010]; provided that the aggregate amount of political donations and political expenditure made or incurred by the Company and its subsidiaries pursuant to this resolution shall not exceed GBP 20,000; any terms used in the resolution which are defined in part 14 of the Companies Act 2006 shall bear the same meaning for the purpose of this resolution PROPOSAL #11.: Authorize the Directors, in ISSUER YES FOR FOR substitution for all pre-existing authorities to the extent unused, save for the authority conferred on 27 MAY 2009, to allot relevant securities [Section 80 of the Companies Act 1985] up to an aggregate nominal amount of GBP 102,800,000; [Authority expires the earlier of the conclusion of the AGM of the Company to be held in 2010 or 07 OCT 2010]; and the Directors may allot relevant securities after the expiry of this authority in pursuance of such an offer or agreement made prior to such expiry PROPOSAL #S.12: Authorize the Directors, subject to ISSUER YES FOR FOR passing of Resolution 11 and in substitution of all pre-existing authorities to the extent unused, save for the authority conferred on 27 MAY 2009, pursuant to Section 95 of the Companies Act 1985 to allot equity securities [Section 94 of the said Act] pursuant to the authority conferred by Resolution 11 above, and/or to allot equity securities where such allotment constitutes an allotment of equity securities by virtue of section 94[3A] of the said Act, for cash as if sub-Section [1] of Section 89 of the said Act did not apply to any such allotment, provided that this power shall be limited to the allotment of equity securities: a] in connection with an offer of such securities by way of rights, or other pre-emptive offer, to holders of ordinary shares; b] up to an aggregate nominal value of GBP 35,500,000; [Authority expires the earlier of the conclusion of the AGM of the Company to be held in 2010 or 07 OCT 2010]; and the Directors may allot equity securities after the expiry of this authority in pursuance of such an offer or agreement made prior PROPOSAL #S.13: Authorize the Company, in accordance ISSUER YES FOR FOR with Article 6 of the Company's Articles of Association, to make market purchases [as specified in Section 163[3] of the Companies Act 1985] of its ordinary shares provided that: the Company dos not purchase under this authority more than 96,000,000 ordinary shares; the Company does not pay for each such ordinary share less than the nominal amount of such ordinary share at the time of purchase and the Company does not pay for each such ordinary share more than 105% of the average of the closing mid- market prices of the ordinary shares for the 5 business days, immediately preceding the date on which the Company agrees to buy shares concerned based on the share prices published in the Daily Official List of the London Stock Exchange; [Authority expires the earlier of the conclusion of the AGM of the Company to be held in 2010 or 07 OCT 2010]; the Company, before the expiry, may make a contract to purchase ordinary shares which will or may be executed wholly or partly after such expiry PROPOSAL #S.14: Authorize the Company, in accordance ISSUER YES FOR FOR with Article 6 of the Company's Articles of Association, to make market purchases [Section 163[3] of the Companies Act 1985] of its B Shares in issue at the date of this notice provided that: Company does not purchase under the authority more than 9,305,993 B shares; the Company does not pay for each such B share less than 1 penny and the B share more than 127p; [Authority expires the earlier of the conclusion of the AGM of the Company to be held in 2010 or 07 OCT 2010]; the Company, before the expiry, may make a contract to purchase B shares which will or may be executed wholly or partly after such expiry PROPOSAL #S.15: Approve a General Meeting other than ISSUER YES FOR FOR AGM may be called on not less than 14 clear days' notice ISSUER: ACEA SPA, ROMA TICKER: N/A CUSIP: T0040K106 MEETING DATE: 9/15/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1.: Appoint 3 Directors ISSUER YES FOR FOR ISSUER: AGL ENERGY LTD TICKER: N/A CUSIP: Q01630104 MEETING DATE: 10/29/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1.: To receive and consider the financial ISSUER NO N/A N/A report of the Company and the consolidated entity and the reports of the Directors and the Auditor for the
